UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7597



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORLANDOUS L. MAYE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-104, CA-00-1171-AM)


Submitted:   November 28, 2000         Decided:     December 27, 2000


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Orlandous L. Maye, Appellant Pro Se. David Hackney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Orlandous Maye seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we grant leave to proceed

in forma pauperis, deny a certificate of appealability, and dismiss

the appeal on the reasoning of the district court.   United States

v. Maye, Nos. CR-99-104; CA-00-1171-AM (E.D. Va. Sept. 26, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2